                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    JACOB M. SCOTT, an individual                            MEMORANDUM DECISION AND
                                                             ORDER MOOTING [28] PLAINTIFF’S
                              Plaintiff,                     MOTION FOR LIMITED DISCOVERY

            vs.                                              Case No. 4:18-cv-00002-DN

    WINGATE WILDERNESS THERAPY,                              District Judge David Nuffer
    LLC, a Utah Limited Liability Company,

                              Defendant.


           Defendant Wingate Wilderness Therapy, LLC’s (“Wingate”) moved to dismiss (the

“Motion to Dismiss”) 1 Plaintiff’s complaint in its entirety. A hearing was scheduled on June 14,

2018 to hear the Motion to Dismiss. 2 The hearing was then reset for July 12, 2018. After

reviewing the completed briefing on the Motion to Dismiss prior to the hearing, the

determination was made to grant Wingate’s Motion to Dismiss and to dismiss Plaintiff’s

Complaint 3 for lack of jurisdiction. 4 Wingate was ordered to prepare a proposed order. 5

           Plaintiff then moved for limited discovery, 6 and argued that Wingate submitted new

affidavits and other documents in its reply memorandum and proposed order that required a more




1
 Wingate Wilderness Therapy’s Motion to Dismiss and Memorandum in Support Thereof, docket no. 8, filed April
24, 2018.
2
    Notice of Hearing on the Motion, docket no. 11, filed May 15, 2018.
3
    Complaint, docket no. 2, filed March 2, 2018.
4
    Notice from the Court re Defendant’s Motion to Dismiss, docket no. 26, filed July 6, 2018.
5
    Id.
6
    Motion for Limited Discovery, docket no. 28, filed July 27, 2018.
satisfactory showing on the issue of jurisdiction. 7 Plaintiff requested limited jurisdictional

discovery to in order to gather information to contest these controverted facts. 8

            However, as the final order on the Motion to Dismiss will make clear, the decision to

grant the Motion to Dismiss was made based on the allegations in Plaintiff’s Complaint,

applicable Utah statutory and administrative rule language, and the additional, undisputed

evidence offered in Wingate’s original Motion to Dismiss and Plaintiff’s Opposition. The facts

that Plaintiff controverts and which were contained in Defendant’s proposed memorandum

decision and order 9 were considered immaterial are not present in the final order.

            The decision to grant Defendant’s Motion to Dismiss does not rely on these purportedly

controverted facts. Because of this, Plaintiff’s request for additional discovery relating to these

facts is Moot.

                                                       ORDER

            IT IS HEREBY ORDERED that Plaintiff’s Motion for Limited Discovery 10 is MOOT.

            Signed March 14, 2019

                                                        BY THE COURT


                                                        ________________________________________
                                                        David Nuffer
                                                        United States District Judge




7
    Id. at 2.
8
    Id. at 11.
9
 See Notice of Filing of (Proposed) Memorandum Decision and Order Granting Defendant’s Motion to Dismiss
with Prejudice at 5–7, docket no. 29, filed July 27, 2018.
10
     Motion for Limited Discovery, docket no. 28, filed July 27, 2018.



                                                                                                           2
